DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2019/052116, filed 29 Jan 2019; and claims benefit of foreign priority document EPO EP18153972.7, filed 29 Jan 2018; this foreign priority document is in English.

Claims 1-6 and 15 are pending in the current application. Claims 6 and 15, drawn to non-elected inventions, are withdrawn. Claims 1-5 are examined on the merits herein.

However, the foreign priority document EPO EP18153972.7 upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for the instant claims 1-4 of this application since all parent applications are not seen to disclose the compound in independent claim 1 wherein "optionally when Q is O, c' is C or S(=O), and Q' can be absent when c' is S(=O)". Written description for the compound wherein c' is C may be found in EPO EP18153972.7, for example at page 2, summary of invention describing general formula (I), and the compound at claim 1, page 47, however no support is found for the full scope of the instantly claimed compound. 
Thus, the filing date of the instant claims 1-4 is deemed to be the filing date of PCT/EP2019/052116, filed 29 Jan 2019. If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications. Applicant is reminded 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 14 Jan 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 Jan 2022.

Applicant’s election of species of compound 17 in the reply filed on 14 Jan 2022 is acknowledged.
Upon reconsideration of the teachings of the prior art, this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1 and 4, the phrase "preferably" and "most preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 1 recites the phrase with regards to the group R. Claim 4 recites the phrase with regards to the groups Z, Q, Q', and R. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. Claims 2-3 and 5 depend from claim 1 and do not clarify the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heise et al. (J. Med. Chem., 2019, 62, p1014-1021, Published: December 13, 2018, cited in PTO-892).
As detailed above, the filing date of claims 1-4 is deemed to be the filing date of PCT/EP2019/052116, filed 29 Jan 2019. Further, Heise et al. names authors in common with this application. However, no explanation is of record as to the additional authors named in Heise et al. or if the disclosure falls within an exception under AIA  35 U.S.C. 102(b)(1). Therefore Heise et al. appears to qualify as prior art under 35 U.S.C. 102(a)(1).
Heise et al. discloses C-5-modified 3-fluoro sialic acid sialyltransferase inhibitors, in which C-5 carbamates significantly enhanced and prolonged the inhibitory activity. (page 1014, abstract) Heise et al. discloses the embodiments of SiaFR 
    PNG
    media_image1.png
    122
    176
    media_image1.png
    Greyscale
carbamate compounds 7-18, such as compound 7 SiaFPoc 
    PNG
    media_image2.png
    76
    212
    media_image2.png
    Greyscale
, (page 1015, figure 1) meeting all structural limitations of claims 1-4.

Allowable Subject Matter
5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
This closest prior art is Wong et al. (WO 2015/148915 A1, published 01 Oct 2015, provided by Applicant in IDS mailed 27 Jul 2020) in view of Sparks et al. (Tetrahedron, 1993, 49(1), p1-12, provided by Applicant in IDS mailed 27 Jul 2020)
Wong et al. teaches activity-based sialidase probes such as DFSA prepared from 3-fluorosialyl fluoride as the mechanism based inhibitor. (page 55, paragraph 0147) Wong et al. teaches the chemical synthesis of DFSA. (scheme 600 at page 57) Wong et al. further teaches varying the leaving group L in the compounds 207-x to 209-x 
    PNG
    media_image3.png
    140
    399
    media_image3.png
    Greyscale
. (page 57, paragraph 0148 and scheme 700) Wong et al. teaches the design of an activity-based enzyme probe specifically for sialidases, and that 3-fluorosialyl fluoride inactivates wild-type trans-sialidases. (page 58, paragraph 0150-0151)
Wong et al. does not specifically disclose the compound that is a C-5-modified 3-fluoro sialic acid wherein C-5 is R-Q'-L-c'(=Q)-NH-. (instant claim 1)
Sparks et al. teaches preparation of N-acyl analogs of neuraminic acid as inhibitors of adhesion of influenza virus. (page 1, abstract) Sparks et al. teaches two 2O-) and 10 (R' = CH3O-). (page 4, table I) Sparks et al. teaches the N-acetyl group of Neu5Ac is thought to interact with a nearby tryptophan group on HA, it therefore seemed possible that a N-cyclopropanoyl or a N-Cbz group would lead to tighter binding due to π-overlap. The HAI assay of these N-acyl derivatives of neuraminic acid (Table I) indicates that these derivatives inhibit hemagglutination only as well as the a-methyl glycoside of Neu5Ac. (page 5, first full paragraph) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Wong et al. in view of Sparks et al. in order to arrive at the invention as claimed. One of ordinary skill in the art would not have been motivated to modify the teachings of Wong et al. in view of Sparks et al. because Sparks et al. teaches the HAI assay of these N-acyl derivatives of neuraminic acid (Table I) indicates that these derivatives inhibit hemagglutination only as well as the a-methyl glycoside of Neu5Ac, suggesting the ordinary artisan would not have been motivated to modify the structure taught by Wong et al. 

Other relevant prior art is Suzuki et al. (Carbohydrate Research, 2015, 406, p1-9, cited in PTO-892). 

    PNG
    media_image4.png
    161
    322
    media_image4.png
    Greyscale
. (page 4, scheme 2) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the intermediate compound disclosed by Suzuki et al. and to arrive at the instant invention as claimed. MPEP 2144.09 provides at VI. "Similarly, if the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses. In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984)." In this case Suzuki et al. discloses the compound as an intermediate in the production of a final product, and it would not have been obvious to stop the reference synthesis in order to arrive at the claimed compounds which have different uses.

Conclusion
No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623